

116 HR 8876 IH: To authorize the Director of U.S. Immigration and Customs Enforcement to reclassify the GS–1801 ICE Tactical Officers in the Homeland Security Investigations (HSI) tactical patrol unit operating on the Native American Tohono O’odham Nation (commonly known as the “Shadow Wolves”) as GS–1811 ICE Homeland Security Investigations Special Agents, to amend the Native American Hiring preference granted to the Department of Homeland Security in support of the Shadow Wolves program to modify the job series and title for newly hired Shadow Wolves from GS–1801 ICE Tactical Officers to GS–1811 ICE HSI Special Agents, and for other purposes.
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8876IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo authorize the Director of U.S. Immigration and Customs Enforcement to reclassify the GS–1801 ICE Tactical Officers in the Homeland Security Investigations (HSI) tactical patrol unit operating on the Native American Tohono O’odham Nation (commonly known as the Shadow Wolves) as GS–1811 ICE Homeland Security Investigations Special Agents, to amend the Native American Hiring preference granted to the Department of Homeland Security in support of the Shadow Wolves program to modify the job series and title for newly hired Shadow Wolves from GS–1801 ICE Tactical Officers to GS–1811 ICE HSI Special Agents, and for other purposes.1.Reclassification of Shadow Wolves as Special AgentsNotwithstanding any other provision of law, the Director of U.S. Immigration and Customs Enforcement is authorized to do as follows: (1)Reclassify the GS–1801 ICE Tactical Agents assigned to the Homeland Security Investigations tactical patrol unit operating on the Native American Tohono O’odham Nation (commonly known as Shadow Wolves), as of the date of the enactment of this Act, as GS–1811 ICE Homeland Security Investigations Special Agents, upon request and contingent upon the agent’s successful completion of the Federal Law Enforcement Training Centers Criminal Investigator Training Program and either Customs Basic Enforcement School (for those hired prior to March 2003) or ICE Special Agent Training (for those hired after March 2003). (2)Allow GS–1801 ICE tactical officers who, as of the date of enactment of this Act, have not completed the basic training for the GS–1811 job series within Immigration and Customs Enforcement, Homeland Security Investigations the opportunity to complete the training, upon request, and at agency expense. Upon successful completion of the training requirement, the Director may reclassify them as GS–1811 Special Agents, upon request. 2.Hiring authority granted to the Department of Homeland Security in support of the Shadow Wolves programThe Secretary of Homeland Security shall consult with the Office of Personnel Management to amend the Native American Preference granted to the Department of Homeland Security in support of the Shadow Wolves hiring authority, to enable the hiring of future Shadow Wolves into the 1811 job series, and allow for the conversion to a career-conditional 1811 position upon satisfactory completion of a probationary period, consistent with section 1. 